Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s AFCP 2.0 request filed on 06/29/2022 for Application #16/936,347 filed on 07/22/2020 in which Claims 1-4, 6-7, 13-15, 21 are pending.

Status of Claims
Claims 1-4, 6-7, 13-15, 21 are pending, of which Claims 2-4, 6-7 are allowable via Examiner’s Amendment, Claims 1, 13-15, 21 are canceled.

Applicant’s Most Recent Claim Set of 06/29/2022
Applicant’s most recent claim set of 06/29/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Marcus W. Hammack on July 22, 2022.

The application has been amended as follows:

In the Claims:

Claim 1: (Currently Canceled)


Claim 2: (Currently Amended)
A method for wireless communications by a user equipment (UE), comprising:
obtaining an indication of a key area identifier (ID) of a first cell node, wherein the key area ID identifies a set of cell nodes that are associated with a network node that uses a first key for enciphering or deciphering messages;
communicating a first set of messages with the first cell node using the first key for enciphering or deciphering the first set of messages;
deriving a second key based on the first key and a counter;
using the second key for enciphering or deciphering a second set of messages to or from the first cell node or a second cell node;
receiving a third set of messages, enciphered using the second key, indicating a third key from the second cell node;
using the third key for enciphering or deciphering a fourth set of messages to or from the second cell node;
obtaining another indication of the key area ID from the second cell node; and
communicating a fifth set of messages with the second cell node using the second key for enciphering or deciphering portions of each of the third set of messages.


Claim 3: (Currently Amended)
The method of claim 2, wherein the fifth set of messages comprises radio resource control (RRC) connection request messages.


Claim 4: (Currently Amended)
A method for wireless communications by a user equipment (UE), comprising:
obtaining an indication of a key area identifier (ID) of a first cell node, wherein the key area ID identifies a set of cell nodes that are associated with a network node that uses a first key for enciphering or deciphering messages;
communicating a first set of messages with the first cell node using the first key for enciphering or deciphering the first set of messages;
deriving a second key based on the first key and a counter;
using the second key for enciphering or deciphering a second set of messages to or from the first cell node or a second cell node;
receiving a third set of messages, enciphered using the second key, indicating a third key from the second cell node;
using the third key for enciphering or deciphering a fourth set of messages to or from the second cell node;
obtaining another indication of the key area ID from the second cell node; and
communicating a fifth set of messages with the second cell node using the first key for enciphering or deciphering the fifth set of messages.


Claim 6: (Currently Amended)
A method for wireless communications by a user equipment (UE), comprising:
obtaining an indication of a key area identifier (ID) of a first cell node, wherein the key area ID identifies a set of cell nodes that are associated with a network node that uses a first key for enciphering or deciphering messages;
communicating a first set of messages with the first cell node using the first key for enciphering or deciphering the first set of messages;
deriving a second key based on the first key and a counter;
using the second key for enciphering or deciphering a second set of messages to or from the first cell node or a second cell node;
receiving a third set of messages, enciphered using the second key, indicating a third key from the second cell node;
using the third key for enciphering or deciphering a fourth set of messages to or from the second cell node;
receiving a fifth set of messages, enciphered using the first key, indicating the second key from the first cell node; and
using the second key for enciphering or deciphering a sixth set of messages to or from the first cell node.


Claims 13-15: (Currently Canceled)


Claim 21: (Currently Canceled)


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-4, 6-7 are considered allowable.

The instant invention is directed to methods for providing the management of security keys utilized in enciphering and deciphering packets transmitted in a wireless communications system.

The closest prior art, as recited, Leppanen et al. US Patent Application Publication No. 2010/0306320 and HOSTYN et al. US Patent Application Publication No. 2015/0365235, are also generally directed to various aspects of providing the management of a wireless communications system including the management of wireless security keys.  However, Leppanen et al. or HOSTYN et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 2, 4, 6.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 2:
Although the combination of Leppanen et al. or HOSTYN et al. teaches the management of a wireless communications system including the management of wireless security keys, Leppanen et al. or HOSTYN et al. fails to teach a user’s equipment participating in wireless communications by identifying a key area identifier of a first mobile node that identifies a set of mobile nodes that are affiliated with a network node that uses a first key for encrypting or decrypting messages, utilizing the first key for encrypting or decrypting a first set of messages communicated with the first mobile node, generating a second key based on the first key and a counter, utilizing the second key for encrypting or decrypting a second set of messages transmitted to or received from the first mobile node or a second mobile node, receiving a third set of messages encrypted with the second key that indicate a third key received from the second mobile node, utilizing the received third key for encrypting or decrypting a fourth set of messages transmitted to or received from the second mobile node, identifying a key area identifier of the second mobile node received from the second mobile node, and communicating a fifth set of messages with the second mobile node utilizing the second key for encrypting or decrypting portions of each message in the third set of messages.
When combined with the additional limitations found in Claim 2.

Regarding Claim 4:
Although the combination of Leppanen et al. or HOSTYN et al. teaches the management of a wireless communications system including the management of wireless security keys, Leppanen et al. or HOSTYN et al. fails to teach a user’s equipment participating in wireless communications by identifying a key area identifier of a first mobile node that identifies a set of mobile nodes that are affiliated with a network node that uses a first key for encrypting or decrypting messages, utilizing the first key for encrypting or decrypting a first set of messages communicated with the first mobile node, generating a second key based on the first key and a counter, utilizing the second key for encrypting or decrypting a second set of messages transmitted to or received from the first mobile node or a second mobile node, receiving a third set of messages encrypted with the second key that indicate a third key received from the second mobile node, utilizing the received third key for encrypting or decrypting a fourth set of messages transmitted to or received from the second mobile node, identifying a key area identifier of the second mobile node received from the second mobile node, and communicating a fifth set of messages with the second mobile node utilizing the first key for encrypting or decrypting the fifth set of messages.
When combined with the additional limitations found in Claim 4.

Regarding Claim 6:
Although the combination of Leppanen et al. or HOSTYN et al. teaches the management of a wireless communications system including the management of wireless security keys, Leppanen et al. or HOSTYN et al. fails to teach a user’s equipment participating in wireless communications by identifying a key area identifier of a first mobile node that identifies a set of mobile nodes that are affiliated with a network node that uses a first key for encrypting or decrypting messages, utilizing the first key for encrypting or decrypting a first set of messages communicated with the first mobile node, generating a second key based on the first key and a counter, utilizing the second key for encrypting or decrypting a second set of messages transmitted to or received from the first mobile node or a second mobile node, receiving a third set of messages encrypted with the second key that indicate a third key received from the second mobile node, utilizing the received third key for encrypting or decrypting a fourth set of messages transmitted to or received from the second mobile node, receiving a fifth set of messages that are encrypted with the first key which identify the second key from the first mobile node, utilizing the second key for encrypting or decrypting a sixth set of messages transmitted to or received from the first mobile node.
When combined with the additional limitations found in Claim 6.

Therefore Claims 2-4, 6-7 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
French - US_20090034736: French teaches security key management in a wireless system.
Sood et al - US_20070121947: Sood et al teaches a wireless communications management system for wireless networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498